DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of claim 17 “at a lip formed at the top of the container” (lines 11-12) is subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It appears that the disclosed subject matter body”, not “at the top of the container” as claim 17 currently recites. Note that the “container” is the overall article claimed in claim 1 (“A storage container”); the container body 100 is what includes lip 150 (see Fig. 5), not the frame 86 at the top of the container (which is necessarily over the container body 100, if the frame 86 is at the top of the container: “a fixed frame coupled to a top of the container body”; line 5 of claim 17). 

Claims 18 and 19 are rejected for the same reasons that claim 17 are rejected since claims 18 and 19 depend upon claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2006/0283844) in view of Abbas (US 2012/0074141).
In regard to claims 1 and 12, Cheng teaches a storage container (cookware, see throughout reference, including Fig. 1, 2C, 3, 4C and 5, which show the general shape of the cookware) comprising: a container body that defines a storage space, wherein the container body includes: an inner layer that forms an inner face of the container body defining the inner space; and an outer layer that contacts the inner layer and forms an outer face of the container body, wherein the inner layer is made of titanium, and the outer layer is made of aluminum (paragraph 0040: “… Further embodiments included a construction wherein a titanium, including alloys thereof, and aluminum or aluminum alloy preforms are bonded to each other. In such instances it would be preferable if the titanium or titanium alloy preform was used as the inner shell, with the aluminum or aluminum alloy preform as the outer shell. Such a bonded preform can be anodized by conventional processes after the bonding steps, thereby rendering the outer aluminum shell into the harder anodized aluminum, while providing a more chemically resistant titanium metal as the inner cooling surface.”). Examiner notes that cookware can be used to store food, and there would not be anything unusual in everyday life for at least some people to sometimes store food in cookware, for example, in a refrigerator, for some period of time before the food is cooked or re-heated to be eaten (it is customary to store perishable food in a refrigerator for some period of time). This would include situations in which a visitor brings food in a cooking vessel to another’s home and the food in the cooking vessel is kept in a refrigerator until it is later warmed up and served (it would also not be unusual for at least some homeowners to store food in a cooking vessel in his or her own refrigerator for some period of time).

	Examiner first notes that cookware having the shape of the cookware taught by Cheng is well known to commonly include lids/covers, so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a lid/cover with the cookware taught by Cheng (and, further, one of ordinary skill in the art at the time of the filing of the application would have recognized that the cookware of the shape of Cheng would have been provided with a lid/cover at the time of purchase of the cookware). 	Examiner additionally notes that that lidded cookware can be used to store food, and there would not be anything unusual in everyday life for at least some people to sometimes store food in lidded cookware, for example, in a refrigerator, for some period of time before the food is cooked or re-heated to be eaten (it is customary to store perishable food in a refrigerator for some period of time). This would include situations in which a visitor brings food in a cooking vessel to another’s home and the food in the cooking vessel is kept in a refrigerator until it is later warmed up and served (it would also not be unusual for at least some homeowners to store food in a cooking vessel in his or her own refrigerator for some period of time). The interior of a refrigerator is a “storage chamber”. Irregardless of what has been written in this literal paragraph, Abbas (US 2012/0074141) is cited immediately below.
	Abbas (US 2012/0074141) disclose cookware of the shape of the cookware of Cheng, where the cookware includes a lid/cover (see, for example, Fig. 1, 4 and 5). Since Abbas establishes that it is known to use a lid/cover with cookware of the shape of the cookware of Cheng (see, for example, Fig. 1, 4 and 5), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a lid/cover with the cookware 

In regard to claims 2 and 3, Cheng and Abbas teach the storage container as discussed above in regard to claim 1. While Cheng and Abbas do not explicitly teach an embodiment where the outer and inner layers as claimed are made of aluminum and titanium, respectively, where the outer layer is thicker than the inner layer, since titanium is known to be a much more expensive metal than aluminum, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used less volume of titanium for the inner layer than the volume of aluminum used for the outer layer including such that the outer layer is thicker than the inner layer as claimed in claim 2, or such that the thickness of the outer layer is three to four times that of the thickness of the inner layer as claimed in claim 3, for the economic reason of minimizing the use of the more expensive metal (titanium).

In regard to claim 4, Cheng and Abbas teach the storage container as discussed above in regard to claim 1. While Cheng and Abbas do not explicitly teach an embodiment where the outer and inner layers as claimed are made of aluminum and titanium, respectively, where the thickness of the outer layer is 0.6mm and the thickness of the inner layer is 0.2mm, Cheng teach specific embodiments where the thickness of the layers are around 0.2mm (see, for example, paragraphs 0017, 0029 and 0041), including where the thickness of the bottom outer layer is between 2mm and 7mm (paragraph 0041). Since titanium is known to be a much more expensive 

In regard to claim 14, Cheng and Abbas teach the refrigerator and storage container as discussed above in regard to claims 1 and 12. The sheets from which the multilayer cookware of Cheng is formed (see, for example, Fig. 2A and 4A) correspond to the claimed plates: specifically in regard to the titanium/aluminum embodiment taught in paragraph 0040, this embodiment is formed from sheets just as the particular embodiments of Fig. 2A and 4A are formed from sheets. While Cheng and Abbas do not explicitly teach an embodiment where the outer and inner layers as claimed are made of aluminum and titanium, respectively, where the outer layer is thicker than the inner layer, since titanium is known to be a much more expensive metal than aluminum, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used less volume of titanium for the inner layer than the volume of aluminum used for the outer layer including such that the outer layer is thicker than the inner layer as claimed in claim 14, for the economic reason of minimizing the use of the more expensive metal (titanium).

.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2006/0283844) in view of Abbas (US 2012/0074141) and in further view of Gazo et al. (US 2003/0059600).
	In regard to claims 5-8, Cheng and Abbas teach the storage container as discussed above in regard to claim 1.
	Cheng and Abbas do not explicitly teach that the storage container has a coating layer as recited in any of claims 5-8.
	Gazo et al., however, disclose a non-stick coating for aluminum surfaces of cookware, where the coating includes a coating of ceramic in contact with the aluminum surface and a coating of fluorocarbon coating in contact with the coating of ceramic (see, for example, paragraph 0007). Since Gazo et al. establish that a non-stick coating for aluminum surfaces of cookware of a coating of ceramic and a coating of fluorocarbon coating in contact with the coating of ceramic is a known non-stick coating for aluminum cookware, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the non-stick coating of the coating of ceramic and a coating of fluorocarbon coating in contact with the coating of ceramic to the aluminum surface of the cookware taught by Cheng and Abbas as discussed above in regard to claim 1.



	In further regard to claim 8, the fluorocarbon polymer of Gazo et al. is an engineering plastic (because it is a plastic, and because fluorocarbon plastic is an engineering plastic).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2006/0283844) in view of Abbas (US 2012/0074141), and in further view of Gazo et al. (US 2003/0059600) and in further view of Toole (USPN 6,307,193).
	In regard to claim 9, Cheng, Abbas and Gazo et al. teach the cookware as discussed above in regard to claim 8.
	Cheng, Abbas and Gazo et al. do not explicitly teach that the container body of the cookware has a lip as claimed.
Toole, however, discloses cookware of the same general form as the form of the cookware taught in Cheng and Abbas, where the base of the cookware has a lip at the top of the base of the cookware, on which the lid of the cookware sits (Fig. 2, 3, 4 and 5 and col. 3, lines 5-10). Since Toole establishes that it is known to include a lip at the top of the base of cookware of the same general form as the form of the cookware taught in Cheng and Abbas, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the cookware taught by Cheng, Abbas and Gazo et al. such that it has the lip of Toole. 

In regard to claims 10 and 11, Cheng and Abbas teach the cookware as discussed above in regard to claim 1.
	Cheng and Abbas do not explicitly teach that the container body of the cookware has a lip as claimed, or that the container body of the cookware includes a coating.
Gazo et al., however, disclose a non-stick coating for aluminum surfaces of cookware, where the coating includes a coating of ceramic in contact with the aluminum surface and a coating of fluorocarbon coating in contact with the coating of ceramic (see, for example, paragraph 0007). Since Gazo et al. establish that a non-stick coating for aluminum surfaces of cookware of a coating of ceramic and a coating of fluorocarbon coating in contact with the coating of ceramic is a known non-stick coating for aluminum cookware, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the non-stick coating of the coating of ceramic and a coating of fluorocarbon coating in contact with the coating of ceramic to the aluminum surface of the cookware taught by Cheng and Abbas as discussed above in regard to claim 1.
In regard to the claimed lip, Toole discloses cookware of the same general form as the form of the cookware taught in Cheng and Abbas, where the base of the cookware has a lip at the .
	
Claims 5-7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2006/0283844) in view of Abbas (US 2012/0074141) and in further view of Huo et al. (US 2010/0276432).
	In regard to claims 5-7, Cheng and Abbas teach the storage container as discussed above in regard to claim 1.
	Cheng and Abbas do not explicitly teach that the storage container has a coating layer as recited in any of claims 5-7.
	Huo et al., however, disclose a non-stick coating for aluminum and titanium surfaces of cookware (paragraph 0023), where the coating is a coating of tungsten carbide, titanium carbide, tantalum carbide, and/or zirconium carbide (all of which are ceramics)(see, for example, paragraphs 0018-0021). Since Huo et al. establish that a non-stick coating for aluminum and .

Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2006/0283844) in view of Abbas (US 2012/0074141), and in further view of Huo et al. (US 2010/0276432) and in further view of Toole (USPN 6,307,193).
In regard to claims 10 and 11, Cheng and Abbas teach the cookware as discussed above in regard to claim 1.
	Cheng and Abbas do not explicitly teach that the container body of the cookware has a lip as claimed, or that the container body of the cookware includes a coating.
Huo et al., however, disclose a non-stick coating for aluminum and titanium surfaces of cookware (paragraph 0023), where the coating is a coating of tungsten carbide, titanium carbide, tantalum carbide, and/or zirconium carbide (all of which are ceramics)(see, for example, paragraphs 0018-0021). Since Huo et al. establish that a non-stick coating for aluminum and titanium surfaces of cookware of a coating of tungsten carbide, titanium carbide, tantalum carbide, and/or zirconium carbide ceramic is a known non-stick coating for aluminum / titanium cookware, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the non-stick coating of the coating of ceramic to the 
In regard to the claimed lip, Toole discloses cookware of the same general form as the form of the cookware taught in Cheng and Abbas, where the base of the cookware has a lip at the top of the base of the cookware, on which the lid of the cookware sits (Fig. 2, 3, 4 and 5 and col. 3, lines 5-10). Since Toole establishes that it is known to include a lip at the top of the base of cookware of the same general form as the form of the cookware taught in Cheng and Abbas, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the cookware taught by Cheng, Abbas and Huo et al. such that it has the lip of Toole. Since the lip is part of the base, it further would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have covered the lip with the non-stick coating of Huo et al. Examiner notes that the lip includes the joint between the inner and outer layers because the lip is at the top of the base of cookware (which is the edge of the multilayer sheet of the inner and outer layers: the “joint” between the inner and outer layers is the location at which the inner and outer layers meet).
	
In regard to claim 15, Cheng and Abbas teach the refrigerator and cookware as discussed above in regard to claims 14 and 12.
Cheng and Abbas do not explicitly teach that the container body of the cookware includes a ceramic coating, or that the base of the cookware includes a lip (which is covered by the ceramic coating).
Huo et al., however, disclose a non-stick coating for aluminum and titanium surfaces of cookware (paragraph 0023), where the coating is a coating of tungsten carbide, titanium carbide, 
In regard to the claimed lip, Toole discloses cookware of the same general form as the form of the cookware taught in Cheng and Abbas, where the base of the cookware has a lip at the top of the base of the cookware, on which the lid of the cookware sits (Fig. 2, 3, 4 and 5 and col. 3, lines 5-10). Since Toole establishes that it is known to include a lip at the top of the base of cookware of the same general form as the form of the cookware taught in Cheng and Abbas, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the cookware taught by Cheng, Abbas and Huo et al. such that it has the lip of Toole. Since the lip is part of the base, one of ordinary skill in the art at the time of the filing of the application would have recognized that the inner and outer layers at the lip would have been covered by the ceramic coating of Huo et al. as discussed above. Examiner notes that the lip includes the joint between the inner and outer layers because the lip is at the top of the base of cookware (which is the edge of the multilayer sheet of the inner and outer layers: the “joint” between the inner and outer layers is the location at which the inner and outer layers meet).

No art rejection of claims 17-19
Examiner notes that a search of the prior art did not uncover a reference, or combination of references, that teach or suggest a storage container as claimed in claims 17-19, including such a storage container having all structural and compositional limitations, including a fixed frame coupled to a top of the container body,  a plurality of fixing clips hingedly coupled to the fixed frame, and where the outer layer of the container body is coated with a coating layer made from a third material different from the first and second materials, and where the coating layer covers a joint between the inner layer and the outer layer at a lip formed at the top of the container (thus requiring that the inner and outer layers exist at a lip formed at the top of the container [as opposed to at a top of the container body]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782